DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-3 remain pending and under current examination.

Withdrawn Rejections and Response to Arguments
	The rejection of claims 2 and 3 under 35 U.S.C.(d)  has been withdrawn in view of Applicant’s amendments to the claims.  Applicant’s argument to this effect is persuasive.
	The rejections of claim 1 under 35 U.S.C. 102 have and 35 U.S.C. 103 have been withdrawn in view of Applicant’s amendments to the claims.  Applicant’s arguments to this effect are persuasive.  New grounds of rejection necessitated by the amendments of 10/14/2020 are presented below.

Claim Objections
Claim 1 is objected to because of the following informalities: the recitation of “comprsing” in line 1 of claim 1 appears to be a typographical misspelling of “comprising”.  Appropriate correction is required.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0059449 (hereafter, “Grass”) in view of US 4724207 (hereafter, “Hou”, newly cited) and US 2014/0154770 (hereafter, “Vitadello”).
The instant claims are drawn to a graphene coated particle comprising an inert core on which sits a graphene coating which graphene coating has negatively charged or basic groups on its outer surface as further specified in the claims.
Grass teaches a graphene coated particle comprising a core (see [0171]) covered by layers of graphene on which said graphene coating has negatively charged or basic groups in the form of chlorine functionalization (see [0172] and Fig. 7).  The core may be inert (see [0006] and [0019]).  Grass’ materials are used in separations.
Grass does not specify an inert core which is silica and coal or diatomaceous earth as instantly claimed.  Hou cures this deficiency.
Hou et al. teaches modified siliceous chromatographic supports for separation and purification techniques (see abstract, in particular; see also, column 1, lines 18-20).  Hou teaches silica as a supporting core material to which functional moieties are covalently linked for desired functionality (i.e. porosity, ion exchange functionality)(see column 2, lines 46-50 in particular) wherein these supports are inert (see column 1, line 60).  Hou teaches the core to desirably provide good structural strength and integrity for chromatographic separation applications (see column 10, line 60 in particular; column 19, lines 48-52).  Hou teaches an embodiment in which diatomaceous earth may be substitute for silica as a structural base to which functional components are coupled (see column 22, line 20 for instance; see also Hou claim 5).  As such, Hou teaches silica such as silica gel or silica powder and diatomaceous earth to be equivalently useful silica materials to which functional moieties may be coupled (see Hou claims 1 and 5 in particular).  Accordingly, although Hou does not teach a single embodiment combining silica and coal or diatomaceous earth in a core, Hou teaches these as equivalent silica materials to which functional moieties may be attached i.e., for desirable biological activity, and it would have been prima facie obvious to combine these two materials in a single core for subsequent functionalization for separation science.  One would have been motivated to do so on account of their art-recognized equivalence.
Both Grass and Hou are directed to products for performing separations.  It would have been prima facie obvious to one of ordinary skill to substitute Hou’s silica or silica and diatomaceous earth core for the generically disclosed cores of Grass, with a reasonable expectation of success.  One would have been motivated to dos o to provide good structural integrity for use in separations which are specifically chromatographic separations, based on Hou’s teaching.
Neither Grass nor Hou specifies the particular graphene coating with functionalization as recited in claims 1-3.  Regarding claims 2 and 3,  neither Hou nor Grass teaches metal ions bound to the negatively charged or basic groups or a polypeptide bound to the metal ions.  Vittadello cures this deficiency.
Vittadello teaches functionalized graphene particles with negatively charged or basic groups on its outer surface and metal ions bound to the negatively charged or basic groups (see [0061] and Fig. 1 in particular).  Specifically, Vittadello teaches a graphene core and pendant group which includes a linking group and a metal ion complexed with the linking group (see [0062]-[0063]).  Further, Vittadello teaches a polypeptide bound to metal ions (see [0038]).  
Both Grass and Vittadello are directed to particles comprising a graphene component including functionalized graphene.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include a metal ion bound to the negatively charged or basic group of particles of Grass and Hou, with a reasonable expectation of success based on the teachings of Vittadello; it also would have been prima facie obvious to include a polypeptide as taught by Vittadello, with a reasonable expectation of success.  One would have been motivated to do so to obtain improved binding properties as taught by Vittadello (see [0006]; see also Grass [0033]) and further to achieve polypeptide functionality as demonstrated by Vittadello..

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617